JOHNSEN, Circuit Judge
(concurring specially).
I concur in the judgment of affirmance, upon the ground that, before his death, the insured and, after his death, the beneficiary had the right to assent to and accept the company’s unretracted action, in lapsing the original policy, in cancelling -the indebtedness against it from the reserve accumulations, and in purchasing unincum-bered term insurance with the remaining surrender value. That was what the company did and what it unbrokenly asserted that it had a legal right to do. It ought not now to be heard to complain that it is unfair to permit it to be taken at its own word and action.